Case: 09-51126     Document: 00511226167          Page: 1    Date Filed: 09/07/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 7, 2010
                                     No. 09-51126
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee

v.

JAIME MARTINEZ-SEGURA, also known as Jaime Segura, also known as
Jaime Martinez, also known as Jaime Segura-Martinez, also known as Jamie
Segura-Martinez, also known as Jamie Segura, also known as Jamie Martinez,
also known as Jamie Martinez-Segura, also known as Juan Torrido-Hernandez,
also known as Juan Rodriguez-Rosales,

                                                   Defendant - Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No.1:09-CV-391-1


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Jamie Martinez-Segura appeals the 70-month sentence imposed by the
district court after his guilty plea to illegal reentry following deportation. He
argues that the sentence was substantively unreasonable because it was greater
than necessary to meet the sentencing goals of 18 U.S.C. § 3553. He also argues


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-51126    Document: 00511226167 Page: 2        Date Filed: 09/07/2010
                                 No. 09-51126

for the first time on appeal that the “problematic manner” in which the illegal
reentry Sentencing Guideline is formulated resulted in his criminal record being
double counted.     Finally, Martinez-Segura argues that his offense was
nonviolent and that the sentence failed to reflect his personal history, including
that his motive for returning to the United States was so that he might care for
his disabled girlfriend.
      When the district court imposes a sentence within a properly calculated
Guidelines range and gives proper weight to the Guidelines and the
Section 3553(a) factors, this court gives great deference to the sentence and will
infer that the sentencing court “considered all the factors for a fair sentence set
forth in the Guidelines in light of the sentencing considerations set out in
§ 3553(a).” United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir.)
(internal quotation marks and citation omitted), cert denied, 129 S. Ct. 328
(2008).   “A discretionary sentence imposed within a properly calculated
guidelines range is presumptively reasonable.” Id.
      It is arguable that Martinez-Segura’s arguments should be reviewed for
plain error only. See United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir.
2007). Even under an ordinary standard of review, though, his arguments lack
merit. We have rejected the argument that double-counting of prior criminal
offenses necessarily renders a sentence unreasonable. See United States v.
Duarte, 569 F.3d 528, 529-31 (5th Cir.), cert. denied, 130 S. Ct. 378 (2009).
Further, although his reentry offense was not necessarily a crime of violence,
Martinez-Segura has a history of repetitive and undeterred criminal conduct.
He committed a series of illegal entries and engaged in alien smuggling.
      Martinez-Segura has not shown that the within-Guidelines sentence was
substantively unreasonable. See Campos-Maldonado, 531 F.3d at 338.
      AFFIRMED.




                                        2